Citation Nr: 1038008	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from 
January 1979 to December 1986 and from March 1988 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).
 
The issue on appeal was previously before the Board in July 2008 
and October 2009, when it was remanded for additional 
development.  In accordance with the July 2008 remand 
instructions, the Veteran was afforded VA examinations in 
November 2008 and April 2009.  In October 2009, the Board found 
that the examination reports were inadequate for adjudication 
purposes and remanded the claim for a new examination.  The 
record shows that the Veteran was provided with another VA 
examination in January 2010, where the examiner identified the 
nature and etiology of his cardiac disorder.  Since the record 
reflects compliance with the October 2009 remand instructions, 
the Board may proceed with adjudication of the claim.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Issue not on appeal

In an October 2009 decision, the Board denied the Veteran's claim 
of entitlement to service connection for hypertension.  The 
Board's decision on this matter is final. See 38 C.F.R. § 20.1100 
(2009).  However, the Board notes that in January 2010, a VA 
examiner opined that the Veteran's hypertension was related to 
service.  The Veteran is encouraged to reopen his claim.  See 38 
C.F.R. § 3.156 (2009).






FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
CAD had its onset during service or within the first year after 
service, or that it is otherwise related to service.

2.  The Veteran is not currently service-connected for 
hypertension.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, 
to include as secondary to hypertension, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119- 120 (2004).  These 
VCAA notice requirements apply to all elements of a claim for 
service connection, so VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Here, prior to the October 2004 RO decision in the matter, VA 
sent a letter to the Veteran in August 2004 that informed the 
Veteran of what evidence is required to substantiate the claim, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  An August 2007 letter informed the Veteran 
how it determines the disability rating and the effective date 
for the award of benefits if service connection is to be awarded.  
Id.

The Board acknowledges that the August 2007 notice was sent after 
the initial denial of the claim.  However, throughout the appeal, 
the Veteran has continually sent VA letters of explanation and 
clarification with regard to his contentions, and has submitted 
evidence pertinent to his claim.  Despite the notice being late, 
the AOJ did subsequently readjudicate the claim based on all the 
evidence and information in the August 2009 and April 2010 
supplemental statements of the case (SSOCs).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the Veteran was not precluded from 
participating effectively in the processing of the claim and the 
late notice did not affect the essential fairness of the 
decision.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with examinations in November 2008, April 2009 and January 2010.  
As detailed in the Introduction, the Board previously determined 
the November 2008 and April 2009 VA examination reports were 
inadequate for adjudication purposes.  Specifically, the November 
2008 examiner failed to provide a medical opinion on the etiology 
of the cardiac disorder, and the April 2009 examiner provided 
contradictory findings as to whether the cardiac disorder was 
related to hypertension and failed to discuss whether the 
Veteran's cardiac disorder began during service or was otherwise 
related to service.  Accordingly, these reports will not be 
considered in addressing the instant claim.  

The January 2010 VA examination report reflects that the examiner 
reviewed the Veteran's past medical history, including his 
service treatment records, documented his current medical 
conditions, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board concludes that 
the January 2010 VA examination report is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for CAD

The Veteran seeks entitlement to service connection for CAD.  He 
asserts that his current heart disorder is related to 
hypertension, which he argues had its onset in service.  The 
Board will examine the claim on both a direct and secondary 
basis.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 
U.S.C.A. § 3.303(b) is applicable where the evidence, regardless 
of its date, shows that the Veteran had a chronic condition in 
service or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In addition, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value. 
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's CAD had an onset during service or within the first 
year after his separation from service, or that it is otherwise 
related to his service or a service-connected disability. 

With regard to direct service connection, the Veteran's service 
treatment records are pertinently negative for diagnosis or 
treatment for heart disease.  His in-service treatment reports, 
to include his January 2000 service retirement examination, were 
pertinently negative with respect to any disease affecting the 
Veteran's heart.  In this regard, electrocardiograms (ECG) 
conducted in January 1994 and May 1999 were normal.  Moreover, 
the Veteran indicated that he never had heart trouble on his 
January 2000 Report of Medical History.

Instead, the record shows that the Veteran first received 
treatment for CAD in January 2004, which is beyond the one-year 
period for presumption service connection.  38 C.F.R. §§ 3.307, 
3.309.

In addition, there is no medical evidence that links the 
Veteran's CAD directly to his service.  To the contrary, the 
January 2010 VA examiner opined that it was less likely than not 
that the Veteran's CAD status post-myocardial infarction had its 
onset in service, or was otherwise related to service.  The 
examiner stated that the Veteran's history of smoking, diet, 
elevated cholesterol, age and weight were likely the cause of his 
current cardiac disorder, and noted that her conclusion was 
supported by a review of the medical records, interview and 
clinical findings of the Veteran, and medical literature.  The 
examiner also emphasized that the Veteran's service treatment 
records did not show any complaints or treatment related to his 
heart, and the record showed that his myocardial infarction 
occurred fours after his separation from service.  

There is no competent medical opinion to the contrary.  In this 
regard, the Board acknowledges the Veteran's contentions that his 
CAD is a result of service.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, the 
Board finds the VA opinion to be far more probative than the 
Veteran's lay assertions, and service connection is not warranted 
on a direct basis.

With regard to secondary service connection, the Veteran must be 
service-connected for hypertension in order to prevail on this 
theory of entitlement.  As noted in the Introduction, the Board 
denied the Veteran's claim of entitlement to service connection 
in an October 2009 decision.  He did not appeal that decision, 
and to date has not attempted to reopen that claim.  Therefore, 
as the Veteran is not currently service-connected for 
hypertension, Wallin element (2) has not been satisfied, and the 
claim fails on this basis alone. 

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for CAD on both a direct and secondary basis, 
and the benefit-of-the-doubt rule is not for application. The 
benefit sought on appeal is accordingly denied.
ORDER

Entitlement to service connection for coronary artery disease, to 
include as secondary to hypertension, is denied. 



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


